Citation Nr: 1115735	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  04-28 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological disorder of the lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.



This matter comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In July 2007 and May 2009, the Board remanded the claim for additional development.  

At the outset, the Board recognizes that the RO initially framed the Veteran's claim as entitlement to service connection for peripheral neuropathy of the lower extremities.  However, a review of the record show that the Veteran has been diagnosed with other lower-extremity neurological disorders, including bilateral meralgia paresthetica and venous insufficiency.  Accordingly, the Board finds that his claim should be more broadly characterized as shown above.  38 C.F.R. § 3.159(c)(3) (2010); Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and information the claimant submits or that VA obtains in support of that claim). 

As a final introductory matter, the Board notes that, in a January 2009 VA examination, the Veteran was noted to have a history of prostate cancer and erectile dysfunction.  Thereafter, in a February 2011 written statement, the Veteran's representative raised claims for service connection for those disorders.  As neither claim has been developed for appellate review, those claims are referred to the RO for consideration.


FINDING OF FACT

The preponderance of the evidence is against a finding that a neurological disorder of the lower extremities was caused or aggravated by the Veteran's active service or any aspect thereof, including his service-connected diabetes mellitus.  



CONCLUSION OF LAW

The criteria for service connection for a neurological disorder of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including organic diseases of the nervous system, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

In this case, the Veteran alleges that he suffers from neurological disorders of the lower extremities that were caused by his service-connected diabetes mellitus or are otherwise related to his military service.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). Accordingly, the Board will consider whether any neurological disorder of the lower extremities is related to the Veteran's diabetes mellitus or to any other aspect of his active service.  

The Veteran's service medical records, including his enlistment and separation examinations, are negative for any complaints or clinical findings of neurological abnormalities.  Accordingly, the Board finds that chronicity in service is not established in this case.  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection.  38 C.F.R. § 3.303(b) (2010).  

The earliest clinical evidence pertinent to the Veteran's claim is an April 2003 VA medical record in which he was noted to have absent Achilles reflexes, bilaterally, consistent with a diagnosis of peripheral edema.  Thereafter, in an August 2003 written statement, the Veteran complained of numbness and tingling in both lower extremities.  A subsequent VA medical record dated in April 2004 shows a history of leg swelling, which, by the Veteran's own account, had its onset several years earlier.  

Pursuant to the Board's July 2007 remand, the Veteran was afforded a January 2009 VA peripheral nerves examination in which he again complained of numbness and swelling in his thighs and lower legs.  The Veteran reported that his symptoms had persisted for several years and were alleviated through daily exercise and the wearing of tight socks and shoes.  While the Veteran noted that his symptoms increased in severity throughout the course of each day, he denied that they were productive of any significant functional impairment or flare-ups.

Clinical evaluation confirmed the absence of Achilles reflexes, which had been noted in his prior medical records.  Additionally, the Veteran was noted to have diminished deep tendon, triceps, brachioradialis, and patellar reflexes, bilaterally.  However, no sensory or motor deficits were shown.  Nor were any other abnormalities found.

Based on the results of the examination and a review of the claims folder, the January 2009 VA examiner diagnosed the Veteran with bilateral meralgia paresthetica and lower extremity venous insufficiency.  However, the examiner opined that neither peripheral neurological disorder was causally related to the Veteran's service-connected diabetes mellitus.  Instead, the examiner attributed both disorders to the Veteran's obese body build.

The record thereafter shows that, in May 2009, the Board issued a second remand specifically requesting that the January 2009 VA examiner opine as to whether the Veteran's bilateral meralgia paresthetica or lower extremity venous insufficiency had been aggravated by his diabetes mellitus.  Accordingly, the VA examiner prepared a July 2009 addendum opinion indicating that the Veteran's service-connected diabetes mellitus had not permanently aggravated either neurological disorder or any other related symptom.  As a rationale for that opinion, the VA examiner emphasized that both diagnosed neurological disorders were related to the Veteran's obesity.  The VA examiner then noted that the medical expertise to measure the natural progression of meralgia paresthetica did not exist and, thus, there was no objective or hypothetical evidence of worsening of the Veteran's meralgia paresthetica beyond its natural progression due to his diabetes mellitus.  Additionally, that examiner noted that the Veteran's diabetes mellitus was not implicated in the cause or aggravation of any venous disease and, therefore, his service-connected disorder could not have permanently worsened his venous insufficiency beyond its natural progression.

The RO sent a copy of the VA examiner's January 2009 report and July 2009 addendum opinion to the Veteran and requested that he submit any additional information in his possession in support of his claim.  In response, the Veteran indicated that he did not have any additional evidence to submit.  Nor did he provide any information that would enable VA to obtain such evidence on his behalf.  Consequently, any additional evidence that might have been elicited in support of the Veteran's neurological claim has not been not obtained because of his inability or unwillingness to cooperate.  The duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the report and addendum opinion set forth by the VA examiner, indicating that the Veteran's current neurological disorders are related to his obesity and were neither caused nor aggravated by his service-connected diabetes mellitus, to be the most probative and persuasive evidence of record.  That January 2009 report and July 2009 addendum opinion were based on the examiner's thorough and detailed examination of Veteran and the claims folder and were supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, the Board considers it significant that the VA examiner's findings constitute the most recent medical evidence of record and were undertaken directly address the issue on appeal.  Furthermore, that examiner's findings are consistent with the other clinical evidence and there are no contrary competent opinions of record.  Thus, the Board finds that an additional VA examination is not required with respect to the Veteran's claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the competent evidence of record does not support a finding in favor of granting service connection for the Veteran's bilateral meralgia paresthetica, lower extremity venous insufficiency, or any other neurological disorder.  The competent evidence weighs against a finding of a nexus between the Veteran's current neurological problems and his service-connected diabetes mellitus.  The January 2009 VA examiner specifically determined that it was less likely than not that the Veteran's diabetes had caused or permanently worsened his current neurological problems, and that examiner's findings carry great probative weight.  Accordingly, the Board finds that service connection for a neurological disorder is not warranted as secondary to diabetes mellitus.

Nor is service connection warranted on a direct basis.  The first evidence of neurological problems is dated in April 2003, more than 30 years after the Veteran's discharge from service.  In view of the lengthy period without complaints, diagnoses, or treatment related to neurological problems, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, the Board finds that the competent evidence does not suggest a nexus between any aspect of the Veteran's active service and his current neurological problems.  The VA examiner's report and addendum opinion, which the Board considers highly probative and persuasive, expressly indicate that the Veteran's bilateral meralgia paresthetica and lower extremity venous insufficiency are unrelated to his service-connected diabetes mellitus.  Moreover, that examiner's report and addendum opinion do not indicate that those disorders, or any related neurological problems, were caused or aggravated by any aspect of the Veteran's service.  Nor is there any other competent evidence of such a relationship.  Furthermore, while cognizant of the Veteran's April 2004 and January 2009 contentions that he had experienced leg swelling for several years, the Board observes that he did not specifically allege that his neurological symptoms had originated during active duty or within a year of his military discharge.  

Accordingly, the Board finds that service connection for a neurological disorder is not warranted on a direct basis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Nor is service connection warranted on a presumptive basis, as the record does not show that any organic disease of the nervous system manifested to a compensable degree within one year following the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has considered the Veteran's assertions that his neurological problems are related to his period of active service, including to his service-connected diabetes mellitus.  Lay evidence is one type of evidence that the Board must consider when a Veteran's claim seeks disability benefits.  38 C.F.R. § 3.307(b) (2010).  The Veteran is competent to report the presence of current neurological symptoms throughout his lower extremities, and his statements in that regard are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that the Veteran relates his currently diagnosed bilateral meralgia paresthetica, lower extremity venous insufficiency, and related symptoms to service, his assertions are not probative.  As a lay person, the Veteran is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current symptoms and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  The competent evidence does not relate any neurological problem to the Veteran's diabetes mellitus or to any other aspect of his military service.

In sum, the weight of the evidence of record demonstrates that the Veteran's neurological problems first manifested many years after his period of active service and are not related to his service or to any aspect thereof, including his service-connected diabetes mellitus.  As the preponderance of the evidence is against the Veteran's claim for service connection for a neurological disorder, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003, August 2007, and December 2008, a rating decision in June 2003, a statement of the case in May 2004, and a supplemental statement of the case in February 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination and addendum opinion in support of the Veteran's claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a neurological disorder of the lower extremities is denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


